EXHIBIT 10.1

 

Confidential Treatment has been requested for portions of this Exhibit. The
confidential portions have been redacted and are denoted by ***. The
Confidential portions have been separately filed with the Securities and
Exchange Commission.

 

[NBC TV NETWORK LETTERHEAD]

 

March 16, 2005

 

Young Broadcasting of Davenport, Inc. (“Licensee”)

599 Lexington Avenue – 47th Floor

New York, New York 10022

 

RE:                              KWQC-TV, Davenport, Iowa

 

Ladies and Gentlemen:

 

The following shall comprise the agreement among us for the affiliation of the
television broadcasting station set forth above (the Licensee and its station
being referred to herein together as a “Station”) with the NBC Television
Network (“NBC”) and shall supersede and replace all prior agreements between the
Station and NBC (which agreements are hereby terminated and of no further force
or effect) except (i) for the most recent amendments to such prior agreements
with respect to network non-duplication protection under Federal Communications
Commission (“FCC”) Rules Section 76.92 (the “Non-Duplication Amendments”),
(ii) for the NBC Promotion Swap Program, (iii) for the Inventory Management Plan
(as defined in Section 6), and (iv) that any indemnities provided for in such
prior agreements, as well as any liabilities outstanding thereunder as of the
date of this Agreement, shall survive.

 

1.             Term.  This Agreement shall become effective at 3:00 AM, New York
City time on November 1, 2004.  Unless sooner terminated as provided hereunder,
this Agreement shall remain in effect until 2:59 AM, New York City time on
January 1, 2015.

 

2.             Programming.

 


(A)           NBC COMMITS TO SUPPLY PROGRAMMING FOR FREE OVER-THE-AIR TELEVISION
BROADCASTING BY STATION DURING THE HOURS SET FORTH ON SCHEDULE I ATTACHED HERETO
(THE “PROGRAMMED TIME PERIODS”).  STATION SHALL HAVE A RIGHT OF FIRST REFUSAL
WITH RESPECT TO SUCH PROGRAMMING THAT IS TO BE BROADCAST ON A NETWORK BASIS
DURING THE PROGRAMMED TIME PERIODS AS AGAINST ANY OTHER BROADCAST TELEVISION
STATION LICENSED TO OPERATE IN STATION’S COMMUNITY OF LICENSE.  THE STATION
AGREES THAT, SUBJECT ONLY TO SECTION 3 BELOW, STATION SHALL CLEAR AND BROADCAST
ALL PROGRAMMING SUPPLIED TO STATION HEREUNDER FOR BROADCAST IN THE PROGRAMMED
TIME PERIODS ON THE DATES AND AT THE TIMES THE PROGRAMS ARE SCHEDULED BY NBC.


 


(B)           IN ADDITION TO PROGRAMMING SUPPLIED PURSUANT TO SECTION 2(A), NBC
SHALL OFFER THE STATION A VARIETY OF SPORTS PROGRAMMING (“NBC SPORTS
PROGRAMMING”) AND SPECIAL EVENTS PROGRAMMING FOR TELEVISION BROADCAST AT TIMES
OTHER THAN PROGRAMMED TIME PERIODS.  FOR A PERIOD OF SEVENTY-TWO (72) HOURS
FOLLOWING NBC’S OFFER, THE STATION SHALL HAVE THE RIGHT OF FIRST REFUSAL WITH
RESPECT TO SUCH PROGRAMMING AS AGAINST ANY OTHER TELEVISION STATION LOCATED IN
STATION’S COMMUNITY OF LICENSE OR ANY TELEVISION PROGRAM TRANSMISSION SERVICE
FURNISHING A TELEVISION SIGNAL TO STATION’S COMMUNITY OF LICENSE THE STATION
SHALL CONFIRM ITS CLEARANCE OF SUCH PROGRAMMING TO NBC WITHIN THE 72-HOUR PERIOD
VIA THE INTERNET SITE CURRENTLY KNOWN AS “AFFILIATE PARTNERSHIP TOOL” (“APT”) OR
SUCH OTHER MEANS AS NBC MAY

 

--------------------------------------------------------------------------------


 

designate.  The Station’s confirmation of clearance shall constitute Station’s
agreement to broadcast such programming in accordance with the terms of such
offer and this Agreement.


 


(C)           ALL PROGRAMMING FURNISHED TO STATION PURSUANT TO THIS AGREEMENT
SHALL BE REFERRED TO HEREIN AS “NBC PROGRAMMING”, AND ANY ONE PROGRAM OF NBC
PROGRAMMING SHALL BE REFERRED TO AS AN “NBC PROGRAM.” SUBJECT TO SECTION 3, THE
SELECTION, SCHEDULING, SUBSTITUTION AND WITHDRAWAL OF ANY NBC PROGRAM OR OTHER
PORTION OF NBC PROGRAMMING SHALL AT ALL TIMES REMAIN WITHIN THE SOLE DISCRETION
AND CONTROL OF NBC.  STATION ACKNOWLEDGES THAT LOCAL AND NETWORK PROGRAMMING
NEEDS MAY CHANGE DURING THE TENT OF THIS AGREEMENT, AND THAT NBC MAY SUBTRACT
FROM OR MAKE OTHER SCHEDULING CHANGES TO THE PROGRAMMED TIME PERIODS FROM TIME
TO TIME ON AT LEAST 90 DAYS’ PRIOR WRITTEN NOTICE TO STATION.  NOTHING HEREIN
SHALL PREVENT OR HINDER NBC FROM (I) SUBSTITUTING ONE OR MORE SPONSORED OR
SUSTAINING PROGRAMS (I.E., PROGRAMS WHICH DO NOT INCLUDE LOCAL OR NETWORK
COMMERCIAL AVAILABILITIES) OR (II) CANCELING ONE OR MORE NBC PROGRAMS; PROVIDED,
THAT NBC SHALL EXERCISE REASONABLE EFFORTS TO GIVE STATION AT LEAST THREE
(3) WEEKS PRIOR NOTICE THEREOF.


 

3.             Preemptions.

 


(A)           EACH STATION ACKNOWLEDGES THAT NBC WILL MAKE A SUBSTANTIAL
INVESTMENT IN NETWORK PROGRAMMING DURING THE TERM OF THIS AGREEMENT IN ORDER TO
PROVIDE STATION WITH NETWORK-QUALITY NEWS, PUBLIC AFFAIRS, ENTERTAINMENT,
SPORTS, CHILDREN’S AND OTHER PROGRAMMING.  IN VIEW OF SUCH INVESTMENT, AND AFTER
CONSIDERING THE AMOUNT OF BROADCAST TIME AVAILABLE TO STATION OUTSIDE OF THE
PROGRAMMED TIME PERIODS, EACH STATION FURTHER ACKNOWLEDGES AND CONFIRMS THAT IT
DOES NOT PRESENTLY FORESEE ANY NEED TO SUBSTITUTE PROGRAMMING OF ANY KIND FOR
NBC PROGRAMMING, EXCEPT AS SET FORTH IN SECTION 3(B).


 


(B)           IN THE EVENT STATION PREEMPTS OR OTHERWISE FAILS TO BROADCAST ANY
NBC PROGRAMMING (INCLUDING, WITHOUT LIMITATION, NBC SPORTS PROGRAMMING) ON THE
DATES AND AT THE TIMES SUCH PROGRAMMING IS SCHEDULED BY NBC (EXCEPT
SCHEDULE CHANGES WITH NBC’S WRITTEN CONSENT) AND SUCH PREEMPTION OR FAILURE IS
NOT PURSUANT TO EITHER A LEGITIMATE EXERCISE OF SECTION 73.658(E) OF THE
COMMISSION’S RULES OR AN EVENT OF FORCE MAJEURE AS PROVIDED IN SECTION 11 OF
THIS AGREEMENT, THEN, WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES OF NBC UNDER
THIS AGREEMENT OR OTHERWISE, STATION SHALL PAY TO NBC AN AMOUNT EQUIVALENT TO
NBC’S LOSS OF GROSS ADVERTISING REVENUES ATTRIBUTABLE TO STATION’S FAILURE TO
BROADCAST SUCH PROGRAM IN STATION’S MARKET.  NOTWITHSTANDING THE FOREGOING,
STATION SHALL HAVE NO OBLIGATION TO REIMBURSE NBC FOR LOST ADVERTISING REVENUES
IF (I) IN THE CASE OF A PREEMPTION OF NBC PRIME TIME PROGRAMMING (I.E., NETWORK
PROGRAMMING AIRING FROM 8:00 PM TO 11:00 PM MONDAY THROUGH SATURDAY AND 7:00 PM
TO 11:00 PM SUNDAY), STATION HAS NOT PREEMPTED MORE THAN SIX (6) HOURS OF NBC
PRIME TIME PROGRAMMING (“PRIME TIME BASKET”) AND IN ADDITION (II) IN THE CASE OF
A PREEMPTION OF NBC SPORTS PROGRAMMING, STATION HAS NOT PREEMPTED MORE THAN SIX
(6) HOURS OF NBC SPORTS PROGRAMMING (“SPORTS BASKET”) DURING EACH CALENDAR YEAR
WITHIN THE TERM OF THIS AGREEMENT.


 


(C)           IN THE EVENT STATION PREEMPTS OR OTHERWISE FAILS TO BROADCAST ANY
NBC PROGRAMMING OR NOTIFIES NBC OF ITS INTENTION TO DO SO, NBC MAY ELECT TO
OFFER STATION AN ALTERNATIVE TIME PERIOD FOR BROADCAST OF THE OMITTED NBC
PROGRAM (INCLUDING THE COMMERCIAL ANNOUNCEMENTS CONTAINED THEREIN, AND ANY
REPLACEMENTS THEREOF).  IF STATION FAILS TO AGREE TO SUCH ALTERNATIVE BROADCAST,
THEN IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO IT, NBC SHALL HAVE THE RIGHT
TO LICENSE THE BROADCAST RIGHTS TO THE OMITTED NBC PROGRAM TO ANY OTHER
DISTRIBUTION OUTLET FOR DISTRIBUTION IN STATION’S COMMUNITY OF LICENSE.

 

2

--------------------------------------------------------------------------------


 


(D)           IN THE EVENT A STATION FAILS TO PAY TO NBC ANY AMOUNTS REQUIRED TO
BE PAID BY IT PURSUANT TO THIS SECTION 3, AND SUCH FAILURE REMAINS UNCURED AFTER
30 DAYS’ WRITTEN NOTICE FROM NBC, THEN IN ADDITION TO ALL OTHER REMEDIES
AVAILABLE TO IT, NBC SHALL HAVE THE OPTION, EXERCISABLE IN ITS SOLE DISCRETION
UPON 30 DAYS’ NOTICE TO THE BREACHING STATION TO (I) TERMINATE THAT STATION’S
RIGHT TO BROADCAST ANY ONE OR MORE SERIES OR OTHER NBC PROGRAMS, AND TO THE
EXTENT AND FOR THE PERIODS THAT NBC SO ELECTS, LICENSE THE BROADCAST RIGHTS TO
SUCH SERIES OR OTHER NBC PROGRAM(S) TO ANY OTHER DISTRIBUTION OUTLET FOR
DISTRIBUTION IN THAT STATION’S COMMUNITY OF LICENSE OR (II) TERMINATE THIS
AGREEMENT WITH RESPECT TO STATION..


 

4.             Payments.

 


(A)           NBC PAYMENTS.  IN CONSIDERATION OF LICENSEE ENTERING INTO THIS
AGREEMENT AND THE STATION’S PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, NBC SHALL
PAY LICENSEE THE AMOUNTS SET FORTH ON SCHEDULE II ATTACHED HERETO (THE “NBC
PAYMENTS”), SUBJECT TO ADJUSTMENT PURSUANT TO THIS AGREEMENT AND SCHEDULE II. 
THE NBC PAYMENTS SHALL BE DUE AND PAYABLE TO LICENSEE ON A BIANNUAL BASIS ON OR
ABOUT JUNE 15 AND DECEMBER 15 OF EACH YEAR DURING THE TERM OF THIS AGREEMENT. 
NBC, STATION AND LICENSEE HEREBY ACKNOWLEDGE THAT THE NBC PAYMENTS AS SET FORTH
ON SCHEDULE II HAVE BEEN ADJUSTED TO REFLECT DEDUCTIONS FOR STATION’S PAYMENT
OBLIGATIONS PURSUANT TO SECTIONS 4(C)(I), (II) AND (III) BELOW, AS KNOWN ON THE
DATE HEREOF, THROUGHOUT THE TERM OF THIS AGREEMENT, AND THAT TO THE EXTENT SUCH
PAYMENT OBLIGATIONS INCREASE DURING THE TERM, THE STATION SHALL BE RESPONSIBLE
FOR PAYING ANY SUCH INCREASE.


 


(B)           AFFILIATION PAYMENTS.  IN CONSIDERATION OF NBC ENTERING INTO THIS
AGREEMENT, AND NOTWITHSTANDING TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY
STATION, LICENSEE SHALL PAY NBC THE AMOUNTS SET FORTH ON SCHEDULE III ATTACHED
HERETO (THE “AFFILIATION PAYMENTS”), PAYABLE QUARTERLY IN ARREARS BY ELECTRONIC
TRANSFER OR SUCH OTHER MEANS AS NBC SHALL DETERMINE.


 


(C)           OTHER PAYMENTS TO NBC.  IN CONNECTION WITH STATION’S AFFILIATION
WITH NBC, LICENSEE AND STATION AGREE THAT STATION SHALL PAY NBC (OR AN ENTITY
CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH NBC, AS APPROPRIATE):


 

(I)                                     ALL LICENSE FEES OWED BY STATION
PURSUANT TO STATION’S NBC NEWS CHANNEL PARTICIPATION AGREEMENT;

 

(II)                                  ALL AMOUNTS OWED BY STATION AND LICENSEE
PURSUANT TO THE DISTRIBUTION CONTRIBUTION AGREEMENT (AS DEFINED BELOW);

 

(III)                               ALL AMOUNTS OWED BY STATION PURSUANT TO THE
INVENTORY MANAGEMENT PLAN; AND

 

(IV)                              ALL AMOUNTS OWED BY STATION PURSUANT TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION PURSUANT TO SECTION 3 HEREOF.

 


(D)           SPECIAL NEWS CHANNEL CHARGES.  NOTWITHSTANDING THE FOREGOING,
STATION SHALL HAVE THE OPPORTUNITY TO REQUEST SPECIAL SERVICES FROM NBC UNDER
THE NBC NEWS CHANNEL PARTICIPATION AGREEMENT, AND NBC MAY CHARGE STATION, AND
STATION SHALL PAY, NBC’S CUSTOMARY RATES THEREFORE (“SPECIAL NEWS SERVICES
CHARGES”).  IN THE EVENT THAT STATION IS IN DEFAULT OF ITS PAYMENT OF ANY
SPECIAL NEWS SERVICES CHARGES, WHICH DEFAULT REMAINS UNCURED 60 DAYS AFTER
STATION’S RECEIPT OF NOTICE THEREOF

 

3

--------------------------------------------------------------------------------


 

from NBC, NBC shall have the right, at its election, to terminate this Agreement
in its entirety upon notice to the Station.


 


(E)           DEFAULT.  IN THE EVENT THAT LICENSEE OR STATION IS IN DEFAULT OF
ANY OBLIGATION UNDER THIS SECTION 4 WHICH DEFAULT REMAINS UNCURED 30 DAYS AFTER
LICENSEE’S RECEIPT OF NOTICE THEREOF FROM NBC, NBC SHALL HAVE THE RIGHT, AT ITS
ELECTION, TO TERMINATE THIS AGREEMENT IN ITS ENTIRETY UPON NOTICE TO LICENSEE.


 

5.             Distribution Contribution Agreement.  Licensee shall enter into a
Distribution Contribution Agreement in the form attached as Exhibit A hereto.

 

6.             Inventory Management Plan.  The Station and NBC shall fully
participate in the “Inventory Management Plan” as endorsed by NBC Television
Affiliates (a/k/a the NBC Affiliate Board) on May 19, 1998 (the “Inventory
Management Plan”), and in any additional or substitute inventory management
plans approved in the future by a majority of the NBC affiliated television
stations.

 

7.             Local Commercial Announcements.  From time to time and at least
once each calendar quarter, NBC shall provide Station with notice setting forth
the amount and placement of availabilities for Station’s respective local
commercial announcements in and adjacent to regularly scheduled NBC
Programming.  Notwithstanding anything herein to the contrary, NBC agrees that
the average number of thirty-second units available to the Station for local
commercial announcements during regularly scheduled network programming only,
during the hours of 7-10 p.m. Central Time Monday through Saturday and 6-10 p.m.
Central Time, and on Sunday (the “Prime Time Hours”) shall be no fewer than 108
per week.  In addition, NBC agrees that the average number of thirty-second
units available to the Station for local commercial announcements during
regularly scheduled network programming only, outside the Prime Time Hours shall
be no fewer than that available to NBC’s owned and operated stations.  The
foregoing minimums shall only apply to regularly scheduled network programming,
and in no event shall apply to breaking news or special events programming.

 

8.             Conditions of Station’s Broadcast.  The Station’s broadcast of
NBC Programming shall be subject to the following terms and conditions:

 


(A)           SUBJECT TO STATION’S RIGHTS UNDER SECTION 73.658(E) OF THE
COMMISSION’S RULES, STATION SHALL NOT MAKE ANY DELETIONS FROM, OR ADDITIONS OR
MODIFICATIONS TO, ANY NBC PROGRAM OR ANY COMMERCIAL, NBC IDENTIFICATION, PROGRAM
PROMOTIONAL OR PRODUCTION CREDIT ANNOUNCEMENTS OR OTHER INTERSTITIAL MATERIAL
CONTAINED THEREIN, NOR BROADCAST ANY COMMERCIAL OR OTHER ANNOUNCEMENTS (EXCEPT
EMERGENCY BULLETINS) DURING ANY SUCH PROGRAM, WITHOUT NBC’S PRIOR WRITTEN
AUTHORIZATION.  SUBJECT TO STATION’S RIGHTS UNDER SECTION 73.658(E) OF THE
COMMISSION’S RULES, STATION SHALL BROADCAST EACH NBC PROGRAM FROM THE
COMMENCEMENT OF NETWORK ORIGINATION UNTIL THE COMMENCEMENT OF THE NEXT PROGRAM.


 


(B)           FOR PURPOSES OF IDENTIFICATION OF STATION WITH THE NBC PROGRAMS,
AND UNTIL WRITTEN NOTICE TO THE CONTRARY IS GIVEN BY NBC, STATION MAY
SUPERIMPOSE ON CERTAIN ENTERTAINMENT PROGRAMS, WHERE DESIGNATED BY NBC, A SINGLE
LINE OF TYPE, NOT TO EXCEED FIFTY (50) VIDEO LINES IN HEIGHT AND SITUATED IN THE
LOWER EIGHTH RASTER OF THE VIDEO SCREEN, WHICH SINGLE LINE SHALL INCLUDE (AND BE
LIMITED TO) STATION’S CALL LETTERS, COMMUNITY OF LICENSE OR HOME MARKET, CHANNEL
NUMBER, AND THE NBC LOGO.  NO OTHER ADDITION TO

 

4

--------------------------------------------------------------------------------


 

any Entertainment program is contemplated by this consent, and the authorization
contained herein specifically excludes and prohibits any addition whatsoever to
News and Sports programs, except identification of Station as provided in the
preceding sentence as required by the FCC.


 

9.             Local News.  Subject to Station’s obligations under FCC Rules,
Station agrees, during the term of this Agreement, to broadcast local news
programs of at least thirty (30) minutes in length as lead-ins to each of “The
Today Show” (or replacement programming), “NBC Nightly News” (or replacement
programming) and NBC’s Late Night Programming; provided, that Station may
preempt any of such local news programming on Saturday or Sunday to the extent
that such programming would directly conflict with Station’s broadcast of
weekend NBC Sports Programming.

 

10.           Station Reports.  Station shall submit to NBC in writing upon
forms provided by NBC or via e-mail or via APT, as NBC may designate, such
reports as NBC may request covering the broadcast by Station of NBC Programming.

 

11.           Force Majeure.  Neither the Station nor NBC shall incur any
liability hereunder because of NBC’s failure to deliver, or the failure of the
Station to broadcast, any or all NBC Programs due to failure of facilities,
labor disputes, government regulations or causes beyond the reasonable control
of the party so failing to deliver or to broadcast.  Without limiting the
generality of the foregoing, NBC’s failure to deliver a program due to
cancellation of that program for any reason shall be deemed to be for causes
beyond NBC’s reasonable control.

 

12.           Indemnification.  NBC shall indemnify, defend and hold the Station
(individually, an “Indemnified Station”), its parent, subsidiary and affiliated
companies, and their respective directors, officers and employees, harmless from
and against all claims, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees) arising out of the use by the Indemnified Station,
in accordance with this Agreement, of any NBC Program or other material as
furnished by NBC hereunder, provided that the Indemnified Station promptly
notifies NBC of any claim or litigation to which this indemnity shall apply, and
that the Indemnified Station cooperates fully with NBC in the defense or
settlement of such claim or Litigation.  Similarly, Station (the “Indemnifying
Station”) shall indemnify, defend and hold NBC, its parent, subsidiary and
affiliated companies, and their respective directors, officers and employees,
harmless with respect to (x) material added to or deleted from any program by
the Indemnifying Station, except for cut-ins produced by or on behalf of NBC and
inserted by the Indemnifying Station at NBC’s direction and (y) any programming
or other material broadcast by the Indemnifying Station and not provided by NBC
hereunder.

 

These indemnities shall not apply to litigation expenses, including attorneys’
fees, which the indemnified party elects to incur on its own behalf Except as
otherwise provided herein, neither any Station, on the one hand, nor NBC, on the
other hand, shall have any rights against the other for claims by third persons,
or for the non-operation of facilities or the non-furnishing of programs for
broadcasting, if such non-operation or non-furnishing is due to failure of
equipment, actions or claims by any third person, labor disputes, or any cause
beyond such party’s reasonable control.

 

13.           Program Development Costs.  Throughout the term of this Agreement,
upon request from NBC, Licensee and/or Station shall negotiate in good faith
with NBC to contribute financially, pro-rata on

 

5

--------------------------------------------------------------------------------


 

a station-by-station basis based upon Designated Market Area (“DMA”) (as defined
by Nielsen) percentage, to future NBC efforts to secure as part of NBC
Programming major sports and entertainment programming opportunities (including,
for example and without limitation, rights to broadcast National Football League
games and entertainment programs such as “ER”).

 

14.           Change in Operations.  The Station represents and warrants that it
holds a valid license granted by the FCC to operate Station as a television
broadcast station; such representation and warranty shall constitute a
continuing representation and warranty by Station, provided, however, if Station
should lose one or more FCC licenses to operate the Station despite making
reasonable efforts to maintain such license, NBC’s sole remedy under this
Agreement shall be to terminate this Agreement and NBC will be relieved of its
responsibilities under this Agreement to further provide NBC Programming to the
Station.  In the event that at any time (a) a Station’s transmitter location,
power, frequency, programming format or hours of operation are materially
changed, (b) a Station ceases to produce and broadcast local news, or (c) the
number of hours of local news which a Station broadcasts materially decreases,
in each case so that such Station is of less value to NBC as a broadcaster of
NBC programming than at the date of this Agreement, then NBC may terminate this
Agreement with respect to such Station or Stations upon thirty (30) days prior
written notice to such Station(s).

 

15.           DTV Conversion.  To the extent the Station is broadcasting in
digital format, NBC commits to supply programming to the Station for free
over-the-air digital television broadcasting during the Programmed Time
Periods.  To the extent NBC does not provide any such programming in a digital
format during the Programmed Time Periods or any portion thereof, but provides
such programming exclusively in an analog format, the Station has the right to
convert such analog programming into digital format and to broadcast such
programming via its digital signal, notwithstanding anything to the contrary in
the following sentence.  Each Station acknowledges that upon commencement of
operation of Station’s digital television signal (“DTV channel”), each Station
will, to the same extent as this Agreement provides for carriage of NBC
Programming on its analog channel, carry on such DTV channel the digital feed of
such NBC Programming as and in the technical format provided by NBC consistent
with the ATSC standards and all “program-related material” if transmitted
simultaneously with the program it relates to (collectively, the “Network
Digital Feed”).  As used in this paragraph, “program-related material”, shall
mean (i) closed-captioning information, (ii) program identification codes,
(iii) program ratings information, (iv) alternative language feeds related to
the programming, (v) Nielsen data, (vi) programming, data and other enhancements
which are related to the programming and network advertisements provided in the
Network Digital Feed and which are carried generally by NBC’s owned and operated
stations, (vii) such other material as has been agreed by a majority (calculated
by DMA percentage) of NBC affiliated television stations, (viii) such other
material as may be provided by NBC that is necessary to provide the Network
Digital Feed, (ix) information and material directly associated with specific
network commercial advertisements contained in the network programs included in
the Network Digital Feed, and (x) information and material designed to promote
network programming.  In the event that NBC proposes that the Station carry
network multiplexed programming or ancillary data that is not program-related
material, Licensee agrees to negotiate in good faith with NBC regarding the
terms pursuant to which such multiplexed programming or ancillary data may be
carried.  The Station shall commence operation of Station’s digital television
signal by the later of (i) May 1, 2002 or (ii) any extension or postponement of
such date mandated or approved by the FCC; to the extent that a Station is not
transmitting a DTV channel as of the later of such dates, NBC shall be permitted
to offer the Network

 

6

--------------------------------------------------------------------------------


 

Digital Feed, together with any program-related material or other material
provided by NBC for digital transmission, to any licensee transmitting a DTV
channel in Station’s DMA notwithstanding any other provision of this Agreement. 
The parties hereby acknowledge that Station is, as of the date of this
Agreement, operating its digital television signal.

 

16.           Unauthorized Copying and Transmission: Retransmission Consent.

 


(A)           THE STATION SHALL NOT AUTHORIZE, CAUSE, OR PERMIT, WITHOUT NBC’S
CONSENT, ANY NBC PROGRAM OR OTHER MATERIAL FURNISHED TO STATION HEREUNDER TO BE
RECORDED, DUPLICATED, REBROADCAST OR OTHERWISE TRANSMITTED OR USED FOR ANY
PURPOSE OTHER THAN BROADCASTING BY STATION AS PROVIDED HEREIN.  NOTWITHSTANDING
THE FOREGOING, THE STATION SHALL NOT BE RESTRICTED IN THE EXERCISE OF ITS SIGNAL
CARRIAGE RIGHTS PURSUANT TO ANY APPLICABLE RULE OR REGULATION OF THE FCC WITH
RESPECT TO RETRANSMISSION OF ITS BROADCAST SIGNAL BY ANY CABLE SYSTEM OR
MULTICHANNEL VIDEO PROGRAM DISTRIBUTOR (“MVPD”), AS DEFINED IN
SECTION 76.64(D) OF THE FCC RULES, WHICH (A) IS LOCATED WITHIN THE DMA IN WHICH
STATION IS LOCATED, OR (B) WAS ACTUALLY CARRYING STATION’S SIGNAL AS OF APRIL 1,
1993, OR (C) WITH RESPECT TO CABLE SYSTEMS, SERVING AN AREA IN WHICH STATION IS
“SIGNIFICANTLY VIEWED” (AS DETERMINED BY THE FCC) AS OF APRIL 1, 1993 AND TO THE
EXTENT AUTHORIZED BY A STATUTORY COMPULSORY COPYRIGHT LICENSE, TO SATELLITE
CARRIERS SERVING AN AREA IN WHICH STATION IS “SIGNIFICANTLY VIEWED” (AS
DETERMINED BY THE FCC PURSUANT TO THE SATELLITE HOME VIEWER EXTENSION AND
REAUTHORIZATION ACT OF 2004); PROVIDED, HOWEVER, THAT ANY SUCH EXERCISE PURSUANT
TO FCC RULES WITH RESPECT TO NBC PROGRAMS SHALL NOT BE DEEMED TO CONSTITUTE A
LICENSE BY NBC.  NBC RESERVES THE RIGHT TO RESTRICT SUCH SIGNAL CARRIAGE WITH
RESPECT TO NBC PROGRAMMING IN THE EVENT OF A CHANGE IN APPLICABLE LAW, RULE OR
REGULATION.


 


(B)           IN CONSIDERATION OF THE GRANT BY NBC TO STATION OF THE
NON-DUPLICATION AMENDMENTS, EACH STATION HEREBY AGREES AS FOLLOWS:


 

(I)                                     STATION SHALL NOT GRANT CONSENT TO THE
RETRANSMISSION OF ITS BROADCAST SIGNAL BY ANY CABLE TELEVISION SYSTEM, OR,
EXCEPT AS PROVIDED IN SECTION 16(B)(II) BELOW, TO ANY OTHER MVPD WHOSE CARRIAGE
OF BROADCAST SIGNALS REQUIRES RETRANSMISSION CONSENT, IF SUCH CABLE SYSTEM OR
MVPD IS LOCATED OUTSIDE THE DMA TO WHICH STATION IS ASSIGNED, UNLESS STATION’S
SIGNAL WAS ACTUALLY CARRIED BY SUCH CABLE SYSTEM OR MVPD AS OF APRIL 1, 1993,
OR, WITH RESPECT TO SUCH CABLE SYSTEM, IS “SIGNIFICANTLY VIEWED” (AS DETERMINED
BY THE FCC) AS OF APRIL 1, 1993 OR, WITH RESPECT TO A SATELLITE CARRIER, IS
“SIGNIFICANTLY VIEWED” (AS DETERMINED BY THE FCC PURSUANT TO THE SATELLITE HOME
VIEWER EXTENSION AND REAUTHORIZATION ACT OF 2004).

 

(II)                                  STATION SHALL NOT GRANT CONSENT TO THE
RETRANSMISSION OF ITS BROADCAST SIGNAL BY ANY MVPD THAT PROVIDES SUCH SIGNAL TO
ANY HOME SATELLITE DISH USER, UNLESS SUCH USER IS LOCATED WITHIN STATION’S OWN
DMA OR TO THE EXTENT PERMITTED BY A STATUTORY COMPULSORY COPYRIGHT LICENSE,
WITHIN AREAS WHERE THE FCC DETERMINES THE STATION TO BE SIGNIFICANTLY VIEWED (AS
DETERMINED BY THE FCC PURSUANT TO THE SATELLITE HOME VIEWER EXTENSION AND
REAUTHORIZATION ACT OF 2004).

 

7

--------------------------------------------------------------------------------


 


(C)           IF STATION VIOLATES ANY OF THE PROVISIONS SET FORTH IN THIS
SECTION 16, NBC MAY, IN ADDITION TO ANY OTHER OF ITS RIGHTS OR REMEDIES AT LAW
OR IN EQUITY UNDER THIS AGREEMENT OR ANY AMENDMENT THERETO, TERMINATE THIS
AGREEMENT WITH RESPECT TO THE VIOLATING STATION BY WRITTEN NOTICE TO STATION
GIVEN AT LEAST NINETY (90) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.


 

17.           “Branding” Plan/Promotion.

 


(A)           THE STATION AGREES TO CONTINUE, AS IT IS NOW DOING, TO “BRAND” THE
STATION AS AN “NBC STATION” IN STATION’S MARKET THROUGH COOPERATIVE EFFORTS IN
AREAS SUCH AS ON-AIR PROMOTION, UNIFIED GRAPHIC DESIGN, USE OF THE NBC PEACOCK
LOGO AND NBC IDENTIFICATION.


 


(B)           THE STATION SHALL DEDICATE ANNUALLY FOR ON-AIR PROMOTION OF NBC
PROGRAMMING NOT LESS THAN (X) 10,000 GROSS RATING POINTS (“GRP’S”) (THE “GRP
COMMITMENT”).  THE NBC ADVERTISING AND PROMOTION DEPARTMENT MAY CONSULT WITH
STATION TO DEVELOP STATION’S ALLOCATION OF GRP COMMITMENT BASED ON PROMOTIONAL
NEEDS OF BOTH STATION AND NBC; PROVIDED THAT STATION SHALL CAUSE A MINIMUM OF
40% AND A MAXIMUM OF 60% OF ITS GRP COMMITMENT TO BE ALLOCATED TO PRIME TIME
(E.G., EASTERN, PACIFIC STATIONS: 8-11 PM MONDAY-SATURDAY AND 7-11 PM SUNDAY;
CENTRAL, MOUNTAIN STATIONS: 7-10 PM MONDAY-SATURDAY AND 6-10 PM SUNDAY). 
STATION SHALL PROVIDE NBC WITH APPROPRIATE DOCUMENTATION TO SUBSTANTIATE
DELIVERY OF THEIR GRP COMMITMENT.


 


(C)           STATION SHALL CONTINUE TO PARTICIPATE IN THE “SWAP” PROGRAM AS IT
IS PRESENTLY DEFINED.


 

18.           Assignment.

 


(A)           THIS AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED (INCLUDING
PURSUANT TO ANY CHANGE IN THE CONTROL OF LICENSEE OR STATION EXCEPT CHANGES IN
OWNERSHIP OR CONTROL PURSUANT TO SECTION 73.3540(F) OF THE COMMISSION’S RULES)
DIRECTLY OR INDIRECTLY, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE
PRIOR WRITTEN CONSENT OF NBC, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
(IT BEING UNDERSTOOD THAT NBC MAY WITHHOLD SUCH CONSENT IF AFTER CONDUCTING GOOD
FAITH DUE DILIGENCE ON THE PROPOSED TRANSFEREE, NBC HAS LEGITIMATE COMPETITIVE,
FINANCIAL OR OPERATIONAL REASONS NOT TO CONSENT) AND NO PERMITTED ASSIGNMENT OR
TRANSFER SHALL RELIEVE STATION OF ITS OBLIGATIONS HEREUNDER PRIOR TO THE DATE OF
SUCH ASSIGNMENT OR TRANSFER.  ANY PURPORTED ASSIGNMENT OR TRANSFER BY LICENSEE
OR STATION (OTHER THAN CHANGES IN OWNERSHIP OR CONTROL OF STATION PURSUANT TO
SECTION 73.3540(F) OF THE COMMISSION’S RULES) WITHOUT NBC’S CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, AS REQUIRED HEREBY SHALL BE NULL AND
VOID AND NOT ENFORCEABLE AGAINST NBC.  PROVIDED THAT THE ASSIGNEE OR TRANSFEREE
(AS THE CASE MAY BE) HAS ASSUMED ALL OF LICENSEE’S AND STATION’S OBLIGATIONS
UNDER THIS AGREEMENT WITHOUT LIMITATION WHATSOEVER, LICENSEE AND STATION SHALL
BE RELEASED FOR PERFORMANCE UNDER THIS AGREEMENT THAT ACCRUES FOLLOWING A
TRANSFER OF THE AGREEMENT THAT IS APPROVED BY NBC.


 


(B)           THE STATION AGREES THAT IF ANY APPLICATION IS MADE TO THE FCC
PERTAINING TO AN ASSIGNMENT OR A TRANSFER OF CONTROL OF STATION’S LICENSE, OR
ANY INTEREST THEREIN, STATION SHALL IMMEDIATELY NOTIFY NBC IN WRITING OF THE
FILING OF SUCH APPLICATION, EXCEPT AS TO “SHORT FORM” ASSIGNMENTS OR TRANSFERS
OF CONTROL MADE PURSUANT TO SECTION 73.3540(F).  NBC’S FAILURE TO NOTIFY STATION
TO THE CONTRARY IN WRITING WITHIN 45 DAYS OF THE STATION’S GIVING NOTICE OF AN
ASSIGNMENT OR TRANSFER OF ITS LICENSE SHALL CONSTITUTE NBC’S CONSENT TO TRANSFER
ASSIGNMENT OF THIS AGREEMENT TO THE STATION’S ASSIGNEE OR TRANSFEREE.  STATION
AGREES

 

8

--------------------------------------------------------------------------------


 

that promptly following Station’s notice to NBC, Station shall arrange for a
meeting between NBC and the proposed assignee or transferee to review the
financial and operating plans, and such other information as NBC may reasonably
request, of the proposed assignee or transferee.


 


(C)           FOR PURPOSES OF THIS SECTION 18, (I) ”CONTROL” SHALL MEAN HAVING
THE POWER TO DIRECT THE AFFAIRS OF AN ENTITY BY REASON OF ANY OF THE FOLLOWING:
(X) HAVING THE POWER TO ELECT OR APPOINT, DIRECTLY OR INDIRECTLY, A MAJORITY OF
THE GOVERNING BODY OF SUCH ENTITY, (Y) OWNING OR CONTROLLING THE RIGHT TO VOTE A
MAJORITY OF THE VOTING INTEREST OF SUCH ENTITY OR (Z) OTHERWISE OWNING OR
CONTROLLING A MAJORITY INTEREST IN SUCH ENTITY, AND (II) ”TRANSFER” SHALL
INCLUDE, WITHOUT LIMITATION, ANY DIRECT OR INDIRECT CHANGE IN THE CONTROL OF ANY
STATION OR LICENSEE.


 

19.           Notices/APT.  Notices hereunder shall be in writing and shall be
given (a) by personal delivery or overnight courier service: addressed to
Licensee at the address set forth on the first page of this Agreement; to any
affected Station at the respective address set forth on Schedule I; and to NBC
at the address set forth on the first page of this Agreement, Attention:
Executive Vice President, Affiliate Relations, with a copy to Vice President,
Law Department; or at such other address or addresses as may be specified in
writing by the party to whom the notice is given or (b) if such notice relates
to the scheduling, substitution, withdrawal, preemption or other aspect of
programming hereunder, by posting to APT or by such other means as NBC may
specify to Station from time to time.  Notices shall be deemed given when
personally delivered and on the next business day following dispatch by
overnight courier service.  NBC and each Station agree to monitor APT on at
least a daily basis and to update APT as promptly as practicable and in any
event so as to comply with the notice periods provided herein.

 

20.           Entire Agreement/Amendments.  The foregoing constitutes the entire
agreement among Licensee, Station and NBC with respect to the affiliation of
Station with NBC, all prior understandings being merged herein, except for the
Non-Duplication Amendments, the Inventory Management Plan and the NBC Promotion
Swap Program.  This Agreement may not be changed, amended, modified, renewed,
extended or discharged, except as specifically provided herein or by an
agreement in writing signed by the parties hereto; provided, that an amendment
which affects only a particular Station may be executed only by NBC and such
Station.

 

21.           Confidentiality.  The parties agree to use their best efforts to
preserve the confidentiality of this Agreement and of the terms and conditions
set forth herein, and the exhibits annexed hereto, to the fullest extent
permissible by law.

 

22.           Applicable Law.  The obligations of Station and NBC under this
Agreement are subject to all applicable federal, state, and local laws,
rules and regulations (including, but not limited to, the Communications Act of
1934, as amended, and the rules and regulations of the FCC), and this Agreement
and all matters or issues collateral thereto shall be governed by the law of the
State of New York applicable to contracts negotiated, executed and performed
entirely therein (without regard to principles of conflicts of laws).

 

23.           Miscellaneous.  If any provision of this Agreement or the
application of such provision to any circumstance is held invalid, the remainder
of this Agreement, or the application of such provision to circumstances other
than those as to which it is held invalid, will not be affected thereby.  A
waiver by

 

9

--------------------------------------------------------------------------------


 

Licensee, Station or NBC of a breach of any provision of this Agreement shall
not be deemed to constitute a waiver of any preceding or subsequent breach of
the same provision or any other provision hereof.  This Agreement may be signed
in any number of counterparts with the same effect as if the signature to each
such counterpart were upon the same instrument.

 

24.           Music Performance Rights.  All programs delivered to Station
pursuant to this Agreement shall be furnished with all music performance rights
necessary for broadcast by Station included.  Station shall have no
responsibility for obtaining such rights from ASCAP, BMI or other music
licensing societies insofar as the programs delivered by NBC to Station for
broadcasting are concerned.  As used in this paragraph, “programs” shall
include, but shall not be limited to, program and promotional material and
commercial and public service announcements furnished by NBC to Station. 
Station shall be responsible for all music licenses for any commercial and
public service announcements or other material inserted by Station within or
adjacent to the programs as permitted under the terms of this Agreement, except
for cut-ins produced by or on behalf of NBC and inserted by Station at NBC’s
direction.

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance on the copy of this Agreement enclosed for that purpose and return
that copy to NBC.

 

 

Very truly yours,

 

 

 

NBC TELEVISION NETWORK

 

 

 

 

 

By:

/s/ John Damiano

 

 

 

John Damiano

 

 

Executive Vice President, Affiliate Relations

 

 

AGREED:

 

 

 

Young Broadcasting of Davenport, Inc.

 

 

 

 

 

By:

/s/ Deborah A. McDermott

 

 

 

Deborah A. McDermott

 

 

President

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 


FORM OF

DISTRIBUTION CONTRIBUTION AGREEMENT


 

This agreement (the “Agreement”) between the NBC Television Network (“NBC”) and
Young Broadcasting of Davenport, Inc. (“Licensee”), is dated as of [date].

 

WHEREAS, NBC and Licensee have entered into an Affiliation Agreement, dated as
of the date hereof (the “Affiliation Agreement”), with respect to the
affiliation with NBC of the television station identified therein (the
“Station”);

 

WHEREAS, in connection with Station’s affiliation with NBC, Station will
broadcast programming provided by NBC;

 

WHEREAS, NBC provides such programming to Station via various means at
substantial cost and expense to NBC (as more fully described below, the “NBC
Distribution Costs”);

 

WHEREAS, pursuant to the Affiliation Agreement, Licensee, on behalf of the
Station, agreed to assume the obligations set forth in this Agreement in order
to pay a portion of the NBC Distribution Costs;

 

NOW THEREFORE, in consideration of the mutual premises set forth herein, the
parties hereto agree as follows:

 

1.             NBC Distribution Costs.  The NBC Distribution Costs consist of
the operational, facilities and technical costs, including upgrades, related to
processing and distributing Network programs, promotions, advertisements, news
feeds and other programming and services to the NBC affiliated television
stations.

 

2.             Distribution Contribution.

 

A)             LICENSEE HEREBY AGREES TO PAY NBC ITS PRO RATA SHARE (CALCULATED
BASED ON THE STATION’S AGGREGATE NIELSEN DMA PERCENTAGES) OF THE NBC
DISTRIBUTION COSTS (THE “LICENSEE PAYMENT”) ANNUALLY THROUGHOUT THE TERM OF THIS
AGREEMENT.  THE LICENSEE PAYMENT SHALL BE MADE BY WIRE TRANSFER OR SUCH OTHER
MEANS AS NBC MAY APPROVE, IN TWO EQUAL BIANNUAL INSTALLMENTS PAYABLE EACH
JANUARY 15 AND JUNE 15.

 

B)            LICENSEE HEREBY ACKNOWLEDGES THAT FROM YEAR TO YEAR THE NBC
DISTRIBUTION COSTS MAY INCREASE, AND THAT ACCORDINGLY THE LICENSEE PAYMENT SHALL
INCREASE, IN ACCORDANCE WITH INCREASES DEMONSTRATED IN THE ANNUAL REVIEW OF NBC
DISTRIBUTION COSTS CUSTOMARILY COMMISSIONED BY THE NBC AFFILIATE BOARD.  IN THE
EVENT THAT FOR ANY GIVEN YEAR DURING THE TERM THE LICENSEE PAYMENT EXCEEDS THE
ACTUAL NBC DISTRIBUTION COSTS, THEN NBC SHALL APPLY THE EXCESS TO THE NBC
STRATEGIC TECHNICAL DEVELOPMENT FUND (A/K/A THE OVERCOLLECTION FUND (THE
“FUND”)).

 

3.             The Fund.  Licensee hereby agrees to pay its pro rata share
(calculated based on the Station’s aggregate Nielsen DMA percentages) of
$18,000,000 (which payment shall be deducted from the Fund) out of a total of
$54,000,000 of capital costs relating to the “Genesis” digital broadcast
facilities

 

A - 1

--------------------------------------------------------------------------------


 

development project, on the schedule presented to the NBC Affiliate Board and
attached hereto as Exhibit A.

 

4.             Term.  This Agreement shall commence as of [Date], and shall
remain in full force and effect, with respect to Licensee and Station, for as
long as the Affiliation Agreement (including any renewal thereof) remains in
effect.  Notwithstanding the foregoing, this Agreement shall terminate with
respect to Station in the event that Station ceases to be affiliated with NBC.

 

5.             Binding Agreement.  This Agreement shall be binding upon NBC and
Licensee and the Station upon execution hereof by each of NBC and Licensee.

 

6.             Miscellaneous.  This Agreement constitutes the entire agreement
and understanding of the parties relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations, and
understandings between the parties, both oral and written, relating thereto.  No
waiver or amendment of any provision of this Agreement shall be effective unless
in writing and signed by both parties.  The terms of this Agreement shall apply
to parties hereto and any of their successors or assigns; provided, however,
that this Agreement may not be transferred or assigned by Licensee without the
prior written consent of NBC.  This Agreement maybe executed in counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.  Notices given
pursuant to this Agreement shall be deemed given upon dispatch if given via
nationally recognized overnight courier or confirmed facsimile, to the address
of the respective party as set forth in the Affiliation Agreement.

 

7.             Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed wider the laws of the State of New York applicable to contracts
fully performed in New York, without regard to New York conflicts law.  The
parties hereto irrevocably waive any and all rights to trial by jury in any
proceeding arising out of or relating to this Agreement.

 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as set forth below.

 

NBC TELEVISION NETWORK

 

 

 

 

 

By

 

 

 

 

Name:

John Damian

 

 

Title:

Executive Vice President,
Affiliate Relations

 

 

 

Young Broadcasting of Davenport, Inc.

 

 

 

 

 

By:

 

 

 

 

Deborah A. McDermott

 

 

President

 

 

A - 2

--------------------------------------------------------------------------------


 

APPENDIX A

TO DISTRIBUTION CONTRIBUTION AGREEMENT

 

AFFILIATE TECHNICAL DEVELOPMENT FUND

As of 1999 Year End Close (1997— 2005)

 

CONTRIBUTION TOWARDS GENESIS PROJECT

 

1997

 

$

700,000

 

1998

 

$

1,250,000

 

1999

 

$

1,050,000

 

2000

 

$

2,500,000

 

2001

 

$

2,500,000

 

2002

 

$

2,500,000

 

2003

 

$

2,500,000

 

2004

 

$

2,500,000

 

2005

 

$

2,500,000

 

 

 

 

 

TOTAL

 

$

18,000,000

 

 

A - 1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PROGRAMMED TIME PERIODS

 

FOR EASTERN TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

8:00-11:00 P.M.

Sunday:

 

7:00-11:00 P.M.

 

 

 

Monday through Thursday:

 

11:35 P.M.-2:05 A.M.

Friday:

 

11:35 P.M.-2:35 A.M.

Saturday:

 

11:30 P.M.-1:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 6:30-7:00 P.M.

Saturday:

 

7:00-9:00 A.M. and 6:30-7:00 P.M.

Sunday:

 

8:00-10:00 A.M. and 6:30-7:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M.

Saturday:

 

10:00 A.M.-1:00 P.M.

 

 

 

Monday through Thursday:

 

2:05-4:00 A.M.

Friday

 

2:35-4:30 A.M.

Saturday

 

1:01-2:30 A.M.

Sunday

 

11:30 P.M.-1:30 A.M.

 

 

 

FOR CENTRAL TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

7:00-10:00 P.M.

Sunday:

 

6:00-10:00 P.M.

 

 

 

Monday through Thursday:

 

10:35 P.M.-1:05 A.M.

Friday:

 

10:35 P.M.-1:35 A.M.

Saturday:

 

10:30 P.M.-12:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

7:00-9:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

8:00-9:00 AM. network programming will be broadcast from 7:00-8:00 A.M.;
9:00-10:00 A.M. network programming will be broadcast from 8:00-9:00 A.M.; and
5:30-6:00 P.M. networks programming will be broadcast 5:30-6:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M. network programming will be broadcast from 12:30-2:30 P.M.

Saturday:

 

9:00 A.M.-12:00 P.M. network programming will be split and broadcast
10:30-11:30 A.M. on Saturday and from 9:30-11:30 A.M. on Sunday

 

I - 1

--------------------------------------------------------------------------------


 

Monday through Thursday:

 

1:05-3:00 A.M. network programming will be delayed for broadcast at
2:10-4:05 A.M.

Friday

 

1:35-3:30 A.M. network programming will be delayed for broadcast at
2:40-4:35 A.M.

 

 

 

FOR MOUNTAIN TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

7:00-10:00 P.M.

Sunday

 

6:00-10:00 P.M.

 

 

 

Monday through Thursday:

 

10:35 P.M.-1:05 A.M.

Friday:

 

10:35 P.M.-1:35 A.M.

Saturday:

 

10:30 P.M.-12:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

6:00-8:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

8:00-10:00 A.M. and 5:00-5:30 P.M.

 

 

 

Monday through Friday:

 

1:00 P.M. -3:00 P.M.

Saturday:

 

8:00 A.M.-11:00 A.M.

 

 

 

Monday through Thursday:

 

1:05-3:00 A.M.

Friday

 

1:35-3:30 A.M.

Saturday

 

12:01-1:30 A.M.

Sunday

 

10:30 P.M.-12:30 A.M.

 

 

 

FOR PACIFIC TIME ZONE STATIONS:

 

 

 

Monday through Saturday:

 

8:00-11:00 P.M.

Sunday:

 

7:00-11:00 P.M.

 

 

 

Monday through Thursday:

 

11:35 P.M.-2:05 A.M.

Friday:

 

11:35 P.M.-2:35 P.M.

Saturday:

 

11:30 P.M.-1:01 A.M.

 

 

 

Monday through Friday:

 

4:30-5:00 A.M., 7:00-10:00 A.M. and 5:30-6:00 P.M.

Saturday:

 

6:00-8:00 A.M. and 5:30-6:00 P.M.

Sunday:

 

7:00-9:00 A.M. and 5:30-6:00 P.M.

 

 

 

Monday through Friday:

 

1:00-3:00 P.M.

Saturday:

 

8:00-1.1:00 A.M.

 

 

 

Monday through Thursday:

 

2:05-4:00 A.M.

Friday:

 

2:35-4:30 A-M

Saturday:

 

1:01-2:30 A.M.

Sunday:

 

11:30 P.M.-1:30 A.M.

 

I - 2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

NBC PAYMENTS

 

All amounts shown are in millions of dollars ($MM):

 

 

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Net NBC Payments:

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Subject to request for confidential treatment; separately filed with the
Commission.

 

II - 1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

AFFILIATION PAYMENTS

 

All amounts shown are in millions of dollars ($MM):

 

 

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Affiliation Payments:

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Subject to request for confidential treatment; separately filed with the
Commission.

 

III - 1

--------------------------------------------------------------------------------